

 
 
Exhibit 10.50
 
 
Description of Compensation Arrangements for Certain Executive Officers


Following is a description of the compensation arrangements for each of the
Named Executive Officers (as defined in Item 402(a)(3) of Regulation S-K) of
Constellation Brands, Inc. The Company’s Named Executive Officers are (1)
Richard Sands, (2) Robert Sands, (3) Stephen B. Millar, (4) Alexander L. Berk,
and (5) Thomas S. Summer. Specific compensation information for each of these
individuals for the fiscal year ended February 28, 2005 (“FY 2005”) will be
disclosed in the Company’s proxy statement for its 2005 annual meeting and other
specific compensation information is disclosed from time to time as required by
Form 8-K.


Generally, the compensation for these executive officers consists of base
salary, annual cash bonus compensation, long-term incentive compensation, the
right to participate in various benefit plans sponsored by the Company or a
subsidiary of the Company, and perquisites. Each of the Named Executive
Officers, other than Messrs. Millar and Berk, is an “at-will” employee of the
Company and serves at the pleasure of the Board of Directors. Messrs. Millar and
Berk are employed pursuant to employment contracts, each of which is
incorporated by reference as an exhibit to this Form 10-K. Mr. Millar’s
employment contract is filed through incorporation by reference as Exhibits
10.46 through 10.48 to this Form 10-K for FY 2005 (the “Form 10-K”) and Mr.
Berk’s employment contract is filed through incorporation by reference as
Exhibits 10.2 and 10.3 to the Form 10-K. Mr. Summer’s original offer letter also
is filed through incorporation by reference as Exhibit 10.43 to the Form 10-K.


In the course of the employment relationship with each of the Company’s
executive officers, including each Named Executive Officer, the Company
communicates to the executive officers the amount of base salary, target bonus
opportunity, and long-term incentive compensation approved by the Human
Resources Committee of the Board of Directors, which compensation is subject to
change in the discretion of the Human Resources Committee. The following are the
base salaries (on an annual basis) of the Company’s Named Executive Officers for
FY 2005 and the fiscal year ended February 28, 2006 (“FY 2006”):
 
 


Name and Title
FY 2005 Base Salary
FY 2006 Base Salary
     
Richard Sands
Chairman of the Board and Chief Executive Officer
$950,000
$1,000,000
     
Robert Sands
President and Chief Operating Officer
$750,000
$820,000
     
Stephen B. Millar
Chief Executive Officer, Constellation Wines
  $698,360*
  $726,294*
     
Alexander L. Berk
Chief Executive Officer, Constellation Beers and Spirits
$562,277
$584,768
     
Thomas S. Summer
Executive Vice President and Chief Financial Officer
$424,360
$441,334



* Mr. Millar is paid in Australian dollars. The amount appearing in this table
has been converted into United States dollars at a conversion rate of Australia
A$1 = US$ 0.79.


The annual cash bonus compensation for each of the Named Executive Officers is
determined by the Human Resources Committee pursuant to the Company’s Annual
Management Incentive Plan. Pursuant to that Plan, the Committee would award cash
bonuses to participants in the event the Company attains one or more pre-set
performance targets. The Annual Management Incentive Plan is filed through
incorporation by reference as Exhibits 10.19 through 10.21 to the Form 10-K.


Long-term incentive awards in the form of options are another element of
compensation that the Human Resources Committee makes available to employees,
including Named Executive Officers. Long-term incentive awards in the form of,
among others, stock options, stock appreciation rights and restricted stock are
available for grant under the Company’s Long-Term Stock Incentive Plan and the
Company’s Incentive Stock Option Plan. These plans and the form of Terms and
Conditions Memorandum provided to recipients of options under each of these
plans are filed through incorporation by reference as Exhibits 10.4 through
10.11 and 10.14 through 10.18 to the Form 10-K.


Named Executive Officers (other than Richard Sands and Robert Sands) also are
eligible to participate in the Company’s 1989 Employee Stock Purchase Plan, an
Internal Revenue Code Section 423 plan which allows employees to purchase shares
of Company Class A Common Stock at a discount through salary deductions. This
plan is filed through incorporation by reference as Exhibit 99.1 to the Form
10-K.


Named Executive Officers who are resident in the United States are eligible to
participate in the Company’s 401(k) and Profit Sharing Plan, an Internal Revenue
Code Section 401(k) plan, under which the Company can make to each participant a
matching contribution and a profit sharing contribution. That plan is generally
available to salaried employees.


In addition, those Named Executive Officers who are resident in the United
States also are eligible to participate in the Company’s Supplemental Executive
Retirement Plan and the Company’s 2005 Supplemental Executive Retirement Plan.
Mr. Millar, who is a resident of Australia, is eligible to participate in the
Hardy Wine Company Superannuation Plan. These three plans are filed through
incorporation by reference as Exhibits 10.23 through 10.27 and 10.49 to the Form
10-K.


Named Executive Officers also receive customary employee benefits such as the
ability to participate in the Company’s health insurance program, long-term and
short-term disability insurance programs, Paid Time Off (vacation/sick leave),
and life insurance programs.


Messrs. Millar and Berk have use of a Company automobile; Mr. Millar receives
air transportation services and telephone services and Mr. Berk has the use of a
club membership. The Named Executive Officers are permitted to make personal use
of the corporate aircraft. They also receive complimentary wine and spirits
products, are eligible to participate in a matching contribution program of the
Company whereby they can direct a portion of the Company’s charitable
contributions not in excess of $5,000, and also receive miscellaneous nominal
benefits.
